FILED
                            NOT FOR PUBLICATION                             DEC 08 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORY ALLEN FRANKLIN,                          No. 13-55568

               Plaintiff - Appellant,            D.C. No. 3:09-cv-01067-MMA-
                                                 RBB
  v.

R. MADDEN, Captain; et al.,                      MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Gregory Allen Franklin, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and

Eighth Amendment violations. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion decisions concerning discovery, Preminger v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Peake, 552 F.3d 757, 768 n.10 (9th Cir. 2008), and we affirm.

       The district court did not abuse its discretion by denying a portion of

Franklin’s first motion to compel because Franklin failed to show any basis for the

discovery. See Fed. R. Civ. P. 26(b)(1) (discovery requests must be “reasonably

calculated to lead to the discovery of admissible evidence”).

       The district court did not abuse its discretion by denying Franklin’s second

motion to compel and rejecting Franklin’s third motion to compel because Franklin

failed to comply with local rules. See Bias v. Moynihan, 508 F.3d 1212, 1223 (9th

Cir. 2007) (setting forth standard of review and noting the “[b]road deference . . .

given to a district court’s interpretation of its local rules”).

       The district court did not abuse its discretion by denying Franklin’s motion

for an extension of time to file a supplemental opposition to summary judgment

because the district court had already granted Franklin four extensions of time. See

Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258-59 (9th Cir. 2010) (setting

forth standard of review and discussing requirements for an extension of time

under Fed. R. Civ. P. 6(b)); Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1088

(9th Cir. 2002) (noting the district court’s “broad authority to impose reasonable

time limits” (citation and internal quotation marks omitted)).

       The district court did not abuse its discretion by granting summary judgment


                                             2                                   13-55568
while discovery may have been outstanding because Franklin failed to show what

material facts would have been discovered that would have precluded summary

judgment. See Klingele v. Eikenberry, 849 F.2d 409, 412-13 (9th Cir. 1988)

(setting forth standard of review and recognizing that “[t]he burden is on the

nonmoving party . . . to show what material facts would be discovered that would

preclude summary judgment”).

      We do not consider the merits of the district court’s summary judgment

because Franklin does not challenge summary judgment on the merits in his

opening brief.

      Appellees’ motion to strike Exhibits A-B, D-H, and J-K to Franklin’s

opening brief, set forth in Appellees’ answering brief, is granted.

      Franklin’s unopposed motion to file a late reply brief, filed on June 4, 2014,

is granted, and the Clerk shall file the reply brief submitted on February 5, 2014.

      All other pending motions are denied.

      AFFIRMED.




                                          3                                      13-55568